.UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Robert W. Powers,  ) l-
. ) é_ _
Pla““‘ff’ § Case: 1:16-¢\¢-00635
v ) Assigned T0 : Unassigned
`. ) Assign. Date : 411 2/2016
United States Department of Justice et al. ) Description: pro se Gen' civil
)
Defendants. )
MEMOILAAN-DUM OPINION

This matter is before the Court on its initial review of plaintiff’ s pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the application and
dismiss the complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. l2(h)`(3)
(requiring the court to dismiss an action "a`t any tiine" it determines that subject matter
jurisdiction is wanting).

Plaintiff is a resident of Brewster, Minnesota. In a sweeping narrative, plaintiff alleges
that he and his son have been subjected to "criminal acts."’ Compl. at l. He claims that former
U.S. Attomey General Eric Holder and Congressman Darrell Issa failed to respond to his
complaints over the years about such acts. l I!’laintiff sues the U.S. Department of Justice and the
State of Minnesota. He demands $50 million Compl. at 3.

The cornplaint’s allegations are far from clear. Hovvever, to the extent that plaintiff_is
seeking an investigation of wrongdoing, the United States Attorney General has absolute
discretion in deciding whether to investigate claims for possible criminal or civil prosecution,

and, as a general rule applicable here, such decisions are not subject to judicial review.
1

Shoshone-Bannock Tribes v. Reno, 56 F.3d 1476; 1480-81 (D.C. Cir. 1995); see Wl`ghtman-
Cervantes v. Muefler, 750 F. Supp. 2d 76, 80 (D.D.C. 2010) ("[A]n agency’s decision whether to
prosecute, investigate, or enforce has been recognized as purely discretionary and not subject to
judicial review.") (citing Block v_ SEC, 50 F.3d _1078, 1081-82 (D.C. Cir. 1995) (other citation
omitted)).
In addition, the Eleventh Amendment to the U.S. Constitution immunizes a state from

suit in federal court, unless immunity is waived.' Edefmc:n v. Jordan, 415 U.S. 651, 662-63
(1974) (citing Hans v. Louz`siana, 134 U.S. l (1890) (other citations omitted)). Plaintiff has cited
no authority waiving the State of Minnesota’s immunity, and the Court discerns no such waiver
from the complaint’s allegations Hence, this case will be dismissed. A separate order

accompanies this Memorandum Opinion.

 

r)ar@; Aprii w ,2016

‘ The amendment provides in pertinent part: "[t]he judicial power of the United States shall not
be construed to extend to any suit in law or equity, commenced or prosecuted against one of the
United States by Citizens of another State." U.S. Const. amend XI.

2